Citation Nr: 0107657	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for myositis ossificans 
of the left leg claimed as secondary to the service-connected 
partial paralysis of the left peroneal nerve.  

2.  Entitlement to service connection for disability of the 
left great toe claimed as secondary to the service-connected 
partial paralysis of the left peroneal nerve.  

3.  Entitlement to an increased rating for the service-
connected partial paralysis of the left peroneal nerve, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded this matter for additional development of 
the record in October 1996.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  In 
light of this new law, the RO is invited to revisit the 
Statement of the Case issued in March 2000, which denied as 
not well grounded the claims of service connection for 
bilateral hearing loss and tinnitus.  



REMAND

The veteran contends that he suffers from myositis ossificans 
of the left leg and a disability of the left great toe that 
are attributable to his service-connected partial paralysis 
of the left peroneal nerve.  He further contends that his 
service-connected partial paralysis of the left peroneal 
nerve is more disabling than as currently rated.  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

With respect to the veteran's claim for an increased rating 
for the service-connected partial paralysis of the left 
peroneal nerve, the Board notes that most recent VA 
examination of the veteran for such condition was undertaken 
in September 1997.  Consequently, the Board finds that a 
contemporaneous examination to determine the current severity 
of the veteran's service-connected disability manifested by 
partial paralysis of the left peroneal nerve, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

Furthermore, given the conflicting and somewhat confusing 
nature of the medical evidence presented in this case, the 
Board finds that the VA examiner should also address the 
question of the likely etiology of the claimed disabilities 
referable to myositis ossificans of the left leg and left 
great toe.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence that supports his claim.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected partial paralysis 
of the left peroneal nerve since 
September 1997 and for myositis 
ossificans of the left leg and disability 
of the left great toe at any time since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from myositis 
ossificans of the left leg and disability 
of the left great toe as secondary to the 
service-connected partial paralysis of 
the left peroneal nerve.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded VA 
examination(s) in order to determine the 
current severity of the service-connected 
left peroneal nerve disorder, as well as 
the nature and likely etiology of the 
myositis ossificans of the left leg and 
disability of the left great toe.  The 
claims folder and any additional medical 
evidence obtained from the veteran should 
be made available to the examiner for 
review.  All indicated testing should be 
performed and the findings described in 
detail, to include a discussion of the 
degree of residual weakness, trophic 
changes or sensory disturbances in the 
left foot, if noted, and its impact on 
the motor function of the left lower 
extremity.  In addition, based on his/her 
review of the case, the examiner(s) 
should express an opinion as to the 
medical probability that any demonstrated 
disability manifested by myositis 
ossificans of the left leg or involving 
the left great toe is either caused or 
aggravated by the service-connected left 
peroneal nerve disorder.  The examiner(s) 
should explain the basis for all opinions 
and, most importantly, reconcile them 
with any previously reported medical 
evidence in the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




